Dewey, J.
Upon the case made by the plaintiff, taking the same in the most favorable light, this bill in equity cannot be sustained. If the facts are truly alleged by the plaintiff, in reference to the time of the execution of the conveyance by Rachel Smith, the plaintiff has a good legal title, and he may proceed to foreclose his mortgage by an action at law. If the plaintiff has been deceived as to the state of the title, and took his mortgage under fraudulent representations, or designed concealment of her title on the part of Smith, and by such acts as would amount to an estoppel in pais, the plaintiff may avail himself of such grounds in a court of law.
In no aspect that the case is presented, will it warrant a proceeding in the present form.

Bill dismissed.